Citation Nr: 0421425	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  00-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 
1997, for the grant of service connection for status post 
hysterectomy.

2.  Entitlement to an effective date earlier than March 16, 
1999, for the assignment of a total disability rating based 
on individual unemployability (TDIU).

3.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

4.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, R. K., and K. L.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  In February 2003, the veteran testified before the 
undersigned at a Travel Board hearing.  

The issues of entitlement to specially adapted housing 
assistance or a special home adaptation grant and entitlement 
to an automobile or other conveyance and necessary adaptive 
equipment are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran underwent a hysterectomy with removal of her 
uterus during service.  

2.  The veteran's claim for VA benefits was received in 
November 1976, within one year of her separation from 
service.  

3.  The veteran was scheduled for a VA gynecological 
examination in order to assess the status of her hysterectomy 
in conjunction with her November 1976 claim; thus, the AOJ 
elevated her claim to include status post hysterectomy.

4.  In October 1977, the claim for VA disability compensation 
was denied on the basis that the veteran had failed to report 
for her scheduled VA examination.  

5.  The October 1977 RO denial of VA disability compensation 
benefits to include service connection for status post 
hysterectomy was not consistent with the evidence of record 
and the law in effect at that time.

6.  Service connection for osteoporosis was granted March 16, 
1999; TDIU was granted that same date.

7.  The veteran's osteoporosis prevents her securing or 
following a substantially gainful occupation; she did not 
appeal the assigned effective date of service connection for 
osteoporosis.


CONCLUSIONS OF LAW

1.  The October 1977 RO denial of service connection for 
status post hysterectomy was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2003).

2.  The proper effective date for service connection for 
status post hysterectomy is May 22, 1976, the day after the 
veteran's separation from service.  38 U.S.C.A. §§ 1131, 5110 
(West 2002); 38 C.F.R. §§ 3.105, 3.400 (2003).

3.  The criteria for the assignment of an effective date 
earlier than March 16, 1999, for the assignment of a TDIU 
rating are not met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via March 2001 and February 
2002 VCAA letters.  The claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish her 
claims and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claims, notice of what she 
could do to help her claims and notice of how her claims were 
still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Pelegrini I was withdrawn and replaced by Pelegrini v. 
Principi, No 01-944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.

In this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing.  She attended two 
hearings.  She was provided with notice of the appropriate 
law and regulations.  She was provided notice of what 
evidence she needed and notice of what evidence VA would 
secure on her behalf.  She was given ample time to respond.  
She was provided with due process.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the claimant regarding what further evidence she 
should submit to substantiate her claim." Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claims.  Thus, she has been provided notice of what VA was 
doing to develop the claims, notice of what she could do to 
help his claims and notice of how her claims were still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to 
develop.  The records satisfy 38 C.F.R. § 3.326.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issues on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

The veteran served on active duty from May 1975 to August 
1976.  In November 1975, the veteran underwent a vaginal 
hysterectomy.  Her August 1976 separation examination noted 
that she had undergone a hysterectomy in November 1975.  

In November 1976, an application for VA compensation and 
pension benefits was received.  In the application, the 
veteran reported that she had had a staphylococcus (staph) 
infection in November 1975, during service.  

The veteran was scheduled for a VA examination, but failed to 
report.  The VA Form 21-2507 listed hysterectomy, bronchitis, 
and urinary tract infection, as the disabilities for which an 
examination was requested.  In an October 1977 decision, her 
claim was denied on the basis that she had failed to report 
for a scheduled VA examination.  

In November 1979, correspondence was received from the 
veteran in which she stated that she wanted her claim for 
service-connected disability to be reopened.  She stated that 
she had been unable to report for the examination because she 
had to move out of the area.  She provided a current address.  
In conjunction with this claim, the veteran was again 
scheduled for an examination in February and April 1980.  She 
failed to report.  In May 1980, she was notified that her 
claim was again denied on the basis that she had failed to 
report for a scheduled VA examination.  

Following receipt of the VA notification letter, the veteran 
contacted VA via her service representative in June 1980.  
She indicated that she did not report for the examination 
because she was undergoing surgery at the time at a private 
facility and requested that a new examination be scheduled.  

Thereafter, the veteran was again scheduled for an 
examination.  She failed to report.  In August 1980, she was 
notified that her claim was again denied on the basis that 
she had failed to report for a scheduled VA examination.  In 
an August 1980 VA Form 119, it was noted that the veteran had 
contacted VA to state that she did not receive the 
examination notice and wanted to be scheduled for a VA 
examination.  

In October 1980, the veteran was afforded a VA examination.  
Physical examination resulted in diagnoses of history of 
urinary tract infection and history of bronchitis.  The 
veteran failed to report for a gynecological examination 
which was scheduled in November 1980.  

In a December 1980 rating decision, with regard to any 
gynecological condition, it was noted that the veteran had a 
history of dysfunctional bleeding and had undergone a 
dilation and cutterage (D and C) prior to service.  During 
service, she had irregular bleeding and, in November 1975, 
had undergone a hysterectomy.  The AOJ stated that the 
veteran had failed to report for her scheduled examination.  
The AOJ also stated that she had a hysterectomy for a 
condition which preexisted service and that there was no 
evidence that the condition was aggravated in service.  The 
claim of service connection was denied.  

In April 1988, correspondence was received from the veteran 
in which she requested to reopen her claim of service 
connection for a hysterectomy.  The veteran was scheduled for 
an examination in September 1978.  She did not report for the 
examination.  In October 1988, she was notified that her 
claim was denied on the basis that she had failed to report 
for a scheduled VA examination.  

In April 1989 correspondence, the veteran indicated that she 
was not aware that she had been scheduled for an examination.  
She indicated that she had moved and wanted to be scheduled 
for an examination.  In a May 1989 letter, the RO requested 
additional evidence from the veteran.  She did not respond.  
In a July 1989 letter, the RO again requested the evidence.  
The veteran did not respond.  In October 1989, the veteran 
was notified that her claim had been disallowed since she had 
not responded to the VA requests for evidence.  She was told 
that she could submit the requested evidence at any time and 
that she could appeal this determination.  She did not 
appeal.  

In July 1991 correspondence, the veteran again indicated that 
she wanted to reopen her service connection claim and was 
willing to report for an examination.  

In August 1991, the veteran was afforded a VA examination.  
Genitourinary evaluation revealed that she was gravida 2, 
para 2, AB zero.  The veteran was status post TAH-BSO for 
menometrorrhagia and uterine fibroids.  Adnexal structures 
were surgically absent.  No masses were palpated.  The 
diagnoses included status post TAH-BSO for menometrorrhagia 
with uterine fibroids, by patient history; and mild stress 
incontinence.  

In a December 1991 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a hysterectomy.  

In January 1997, the veteran indicated that she wanted to 
reopen her claim of service connection for status post 
hysterectomy.  In a May 1997 letter, the RO advised her that 
she needed to submit new and material evidence to reopen her 
claim.

In a July 1997 letter, the veteran "disagreed" with the May 
1997 letter.

In an April 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for hysterectomy.  In May 1998, a 
notice of disagreement was received.  

In May 1998, the veteran testified before a hearing officer 
at the RO.  The veteran indicated that during service, she 
was having abnormal vaginal bleeding.  She was placed on 
medication, but it was ineffective.  In September 1975, she 
underwent a D and C, but then later also required a 
hysterectomy.  

In a November 1998 rating decision, service connection for 
status post hysterectomy was granted and a 30 percent rating 
was assigned effective January 17, 1997.  The assigned 
effective date was the date of her most recent claim of 
service connection.  The veteran was also granted entitlement 
to special monthly compensation based on loss of use of a 
creative organ, effective the same date.  

In March 1999, a claim of service connection for osteoporosis 
as secondary to status post hysterectomy was received.  

Thereafter, VA records were received which showed that the 
veteran was admitted for treatment of a respiratory disorder 
in August 1997.  In January 1998, VA records show that she 
had osteoporosis of the lumbar spine which was significant in 
degree and secondary to steroid use.  In September 1998, it 
was noted that the veteran had several risk factors for 
osteoporosis including her history of a hysterectomy as well 
as steroid use.  

In June 1999, the veteran was afforded a VA examination.  The 
examiner noted that the veteran had a hysterectomy in 1975.  
There was also a diagnosis of osteoporosis.  

The veteran was afforded another VA evaluation in June 1999.  
Physical examination resulted in a diagnosis of mild to 
moderate osteoporosis without specific joint impairment.  It 
was the examiner's opinion that years of high-dose prednisone 
for COPD and lack of estrogen replacement were the primary 
causal agents in the diagnosis of osteoporosis.  

In a December 1999 rating decision, service connection for 
osteoporosis and staphylococcus bacterial infection were 
denied.  

In a March 2000 rating decision service connection for 
osteoporosis was granted and assigned a 10 percent rating 
effective March 16, 1999, the date of receipt of that claim.  
TDIU benefits were granted also effective March 16, 1999.  
With regard to TDIU, it was indicated that the combined 
evaluation of 60 percent met the threshold requirements of 
38 C.F.R. § 4.16 and that her limited education and work 
experience as well as her pain and limitation associated with 
her osteoporosis, she was unemployable.   

In May 1999, a notice of disagreement was received as to the 
assigned effective date, but the veteran was not specific as 
to which effective date that she was appealing.  In May 2000, 
the veteran indicated that she was appealing the assigned 
effective date for service connecting for hysterectomy.  She 
indicated that the effective date should be August 1976.  In 
addition, she appealed the effective date for TDIU as she 
maintained that she had been unable to work since 1990.  

Thereafter, in December 2000, a letter was received from a 
private physician, J. Y., M.D., who stated that the veteran's 
multiple and chronic medical and orthopedic problems had 
progressed to the point that she had lost the ability to 
ambulate adequately to perform daily living tasks without the 
use of a wheelchair, bilateral canes, or a walker.  The 
veteran also required to use of bilateral wrist splints and 
elbow supports in order to use her canes.  It was noted that 
the veteran also required assistance consistently upon 
arising from the supine position upon awaking each morning.  
The physician stated that the veteran's conditions were 
chronic and progressive.  

In December 2000, the veteran testified at a personal hearing 
at the RO.  At that time, the veteran's representative 
maintained that there was CUE in the prior rating decisions 
which denied service connection for a hysterectomy.  It was 
also argued that there was private medical evidence showing 
that the veteran had loss of use of an extremity which 
entitled her to housing and automobile assistance.  

In February 2003, the veteran testified at a Travel Board 
hearing.  With regard to her claim for special adaptive 
housing and a home adaption grant, the veteran testified that 
she was on crutches and used a wheelchair due to her 
osteoporosis which was due to her hysterectomy and years of 
estrogen and non-estrogen use.  She related that she needed 
her husband to pick her up and get her out of bed every 
morning.  She reported that her condition was worsening.  The 
veteran reported that for years, she lived in a cabin which 
had no running water and no bathroom, only an outhouse, but 
currently, they did have indoor plumbing.  The veteran 
indicated that she needed some adaptions to her home, for 
instance, safety bars for the bathroom.  The veteran also 
indicated that she needed a ramp from her garage to go up and 
into the house.  With regard to her claim for an adapted 
automobile, the veteran indicated that she had a driver's 
license, but someone had to be with her at all times.  She 
wanted an adaption made to her vehicle to make it possible 
for her wheelchair to get into the vehicle.  With regard to 
the medical evidence of record, the veteran's representative 
pointed out that there was a medical opinion which was in the 
veteran's favor and which showed that her lower extremity 
disabilities were related to her osteoporosis, but then a 
second opinion showed that they were not.  As such, another 
medical opinion was requested.  The veteran testified that in 
1977, she was put on hormone replacement for her 
hysterectomy.  She related that she was on that hormone 
replacement therapy long before she was put on Prednisone.  
She related that she was first diagnosed as having 
osteoporosis in 1986.  

The veteran's representative indicated that there was CUE 
with regard to the effective date of service connection for 
hysterectomy.  The Board was requested to refer to the 
veteran's earlier hearing.  The veteran testified that she 
had the hysterectomy during service in 1975 and had a second 
operation in 1977.  With regard to an earlier effective date 
for TDIU, the veteran testified that she had to stop working 
in 1989-1990 because of her back/osteoporosis because she 
could not stand for long periods which was required by her 
job.

Earlier Effective Date for Service Connection for Status Post 
Hysterectomy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

With respect to effective dates, in general, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following the date of discharge or release if application is 
received within one year from such discharge or release.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400((b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any 
communication or action indicating intent to apply for one or 
more VA benefits may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines "application" as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In this case, a VA Form 21-526 was received from the veteran 
in November 1976, which was within one year of her date of 
separation from service, in August 1976.  In that form, she 
limited her claim of service connection to service connection 
for a staph infection.  She did not specifically claim 
service connection for status post hysterectomy.  

The veteran was scheduled for a VA examination, but failed to 
report.  The VA Form 21-2507 listed hysterectomy, bronchitis, 
and urinary tract infection, as the disabilities for which an 
examination was requested.  In an October 1977 decision, her 
claim was denied on the basis that she had failed to report 
for a scheduled VA examination.  

Thereafter, the veteran stated that she wanted her claim for 
service-connected disability to be reopened.  In conjunction 
with this claim, the veteran was again scheduled for an 
examination in February and April 1980.  She failed to 
report.  In May 1980, she was notified that her claim was 
again denied on the basis that she had failed to report for a 
scheduled VA examination.  Again, the VA Forms 21-2507 
referenced a hysterectomy.  In a December 1980 rating 
decision, the AOJ denied service connection for a 
hysterectomy.  The AOJ stated that the veteran had failed to 
report for her scheduled examination.  The AOJ also stated 
that she had a hysterectomy for a condition which preexisted 
service and that there was no evidence that the condition was 
aggravated in service.  

The adjudicative actions in this file are not a model of 
clarity.  The service medical records are contained in an 
envelope with a form date in the 1990's.  Therefore, it is 
not known when the service medical records were received and 
whether provisions of 38 C.F.R. § 3.156(c) are for 
application.  Furthermore, the veteran's original claim, VA 
Form 21-526, made no reference to a hysterectomy.  However, 
VA examination requests in 1977 and 1980 referenced a 
hysterectomy.  Therefore, it may only be concluded that the 
AOJ elevated the veteran's claim to include a hysterectomy 
and the denials included the denial of service connection for 
a hysterectomy.  

With regard to a determination of a disability which 
preexisted service, there is nothing in the file that the AOJ 
complied with the law and regulations governing the 
presumption of soundness or aggravation.  What is know is 
that the hysterectomy was performed in service.  

The veteran alleges CUE in the October 1977 and subsequent 
rating decisions which failed to grant service connection for 
status post hysterectomy.  

The first specific claim of service connection for status 
post hysterectomy made by the veteran or her representative 
was made in April 1988.  However, as noted, the AOJ elevated 
her original claim, received within one year of her 
separation from service, to include a claim of service 
connection for status post hysterectomy.  That is, the 
veteran was scheduled for a VA gynecological examination in 
order to assess the status of her hysterectomy in conjunction 
with her November 1976 claim.  Thus, the AOJ elevated her 
claim to include status post hysterectomy.

At the time of the RO's October 1977 rating decision, 
regulatory provisions regarding gynecologic disorders 
provided that excision of the uterus, etc., prior to natural 
menopause was considered disabling.  Id.  

When the RO considered the veteran's claim in October 1977, 
service medical records showed that in November 1975, the 
veteran underwent a vaginal hysterectomy.  Her August 1976 
separation examination noted that she had undergone a 
hysterectomy in November 1975.  

The Board notes that the service medical records clearly 
showed that the veteran had her uterus removed.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  The veteran clearly had a chronic process 
during service.  The uterus was removed, permanently.  There 
was no need to confirm the removal on current examination.  
The uterus was not going to grow back.  Thus, even though the 
veteran unfortunately failed to report for her VA 
gynecological examination, even without that examination, the 
service medical records established that she had a chronic 
disease during service which resulted in the permanent 
removal of her uterus.  

Thus, upon review of the evidence and applicable legal 
provisions in effect at the time of the 1977 RO denial, the 
Board must conclude that the October 1977 decision represents 
an incorrect application of the pertinent statutory or 
regulatory provisions in effect at that time.  Further, 
assessed under current law, the error is undebatable and 
would have manifestly changed the outcome had it not been 
made at the time.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  Accordingly, CUE is present in the 
October 1977 decision.


Earlier Effective Date for TDIU

In a March 2000 rating decision, service connection was 
granted for osteoporosis and a 10 percent rating was assigned 
effective March 1999.  At this time, a 50 percent rating was 
in effect for status post hysterectomy with bilateral 
salpingo-oophorectomy.  The combined rating was 60 percent.  
TDIU was granted as the veteran met the 60 percent threshold 
requirement under 38 C.F.R. § 4.16 and it was determined that 
her disabilities, particularly her pain and limitations 
associated with the osteoporosis, rendered her unable to 
obtain and maintain employment.  

The veteran, by her own admission, became unemployable, due 
to her back, i.e., her osteoporosis.  She contends that she 
was unemployable as of 1989-1990.  However, service 
connection for this disability was not granted until 
March 16, 1999.  TDIU benefits were granted the same date.  
The veteran contends and the Board agrees that her 
osteoporosis prevents her securing or following a 
substantially gainful occupation.  However, she did not 
appeal the assigned effective date of service connection for 
osteoporosis.  More importantly, prior to the grant of the 10 
percent evaluation, the AOJ did not have jurisdiction to rant 
TDIU.  At best, the AOJ could have referred the issue, but a 
failure to refer does not constitute CUE.  

Accordingly, since the veteran was not granted service 
connection for osteoporosis prior to March 16, 1999, and she 
did not meet the minimum evaluation for a grant of TDIU prior 
to that grant of service connection for osteoporosis, there 
is no basis for TDIU to be granted prior to the effective 
date of service connection for that disability.  


ORDER

There was CUE in the December 1980 RO denial of service 
connection for status post hysterectomy.  

An effective date for service connection for status post 
hysterectomy of May 22, 1976, is granted.

An effective date earlier than March 16, 1999, for the 
assignment of a TDIU rating is denied.  


REMAND

With regard to the issues of entitlement to specially adapted 
housing assistance or a special home adaptation grant and 
entitlement to an automobile or other conveyance and 
necessary adaptive equipment, there are two examination 
reports of record, dated in January 2001 and August 2001, 
respectively, which reflect conflicting medical opinions.  

In January 2001, a VA examiner opined that more likely than 
not, the veteran's arthritis and degenerative disc disease 
was secondary to osteopenia compounded by chronic obstructive 
pulmonary disease, diabetes mellitus and neuropathies, and 
history of heavy prednisone use to control her chronic 
obstructive pulmonary disease (COPD) symptoms.  The examiner 
stated that he believed that most of her problems were 
interconnected.  

In August 2001, a second VA examiner opined differently.  The 
examiner opined that the veteran's osteoporosis was less 
likely than likely the cause of the lower extremity weakness.  
The examiner opined that the lower extremity weakness was 
more likely related to the combination of disc disease, 
diabetes, and heavy past use of prednisone to control her 
COPD.  

In the Travel Board hearing, the veteran's representative 
pointed out this conflict in the record and requested that a 
medical opinion be obtained.  The undersigned acknowledged 
that a full examination would not be required of the veteran 
and that a medical opinion could be obtained.  

In light of the foregoing, the Board finds that a VA medical 
opinion be obtained in order to resolve the conflict in the 
record.  The examiner should review the claims file to 
include both the January 2001 and August 2001 medical 
opinions and opine as to whether it is as likely that the 
veteran's lower extremity weakness is due to her osteoporosis 
or conditions associated therewith.

Accordingly, this matter is REMANDED for the following 
action:

A VA medical opinion be obtained in order 
to resolve the conflict in the record.  
The examiner should review the claims 
file to include both the January 2001 and 
August 2001 medical opinions and opine as 
to whether it is as likely that the 
veteran's lower extremity weakness is due 
to her osteoporosis or conditions 
associated therewith. 

If upon completion of the requested actions, any issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



